ease 5:13--sw--00070 Ji_T MUEB/l?/lg p»§ §§ YQ‘ZMJ.R;-e£.

AO 93 (Rr:v lli'l_":) Search and Scizure Warrant

 

"`\ s
UNITED STATES Disrnicr COURT W~DPY

for the

Eastern District of Calif`ornia

ln the Matter of the Search of

(Briefi_i) describe the property ro be searched
or r`n’e)iri,i‘_ir the person by name and address)

The account 363824270 identified as Cory
BLACKBURN i' that is within the possession, custody, or
control of Dropbox, lnc.

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

Case l\'o. 5:18-sw-00070-JLT

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern District of California

 

(ideiii‘i_‘}fii the person or describe the property ia be searched oich give irs locatioii)f

The contents of a Dropbox account described above and in Attachment A which is incorporated by this reference

l find that the affidavit(s), or any recorded testimony_. establish probable cause to search and seize the person or property
CiCSCl'ib€Cl BbOV€‘., and that SUCh S€EtrCh Wlii reveal (iaientifir the person or describe tire property to be sei:ed)f

Evidence, fruits, and instrumentalities ofviolations of 18 U.S.C. 2252(a)(2) and 2252(a)(4)(B), child pornography offenses,
and other information described in the attached amdavit of Special Agent Sims and in Attachment "B" which are
incorporated by reference here.

YOU ARE COMMANDED to execute this warrant on or before /O/Z_g// g mar m exceed i4 daisy
g in the daytime 6:00 a.m. to lO:OO p.in. ij at any time in the day or night because iiood cause has been established

 

Unless delayed notice is authorized below_ you must give a copy of the warrant and a receipt for the property taken to the
person from whorn. or from whose premises. the propelty was taken, oi' leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Honorable Jennifer L. Thurston
( limited Smres Magis!rciie Jirdge)

 

Cl Pursuant to 18 U.S.C. § 3103a(b), l find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial). and authorize the officer executing this warrant to delay notice to the person who. or whose
prOp€l'[y, Wiii be S€at’ChBCi 0i' S€iZECi (c‘iieck the appropriate box)

[l for days mar m exceed 30) [l until. the facts justifying the later specific date of`

 

rdge s signature

Date and time issued: 101 3 2 /{/_S;Q@_FM_ W [ mmr

City and gram Bakerstie[d, Ca|ifornia l-lonorao'ie Jennifer L. Thurston
iii'iiiii’;i;m:i:c’ mid riii'e

 

Case 5:18-svv-OOO70-.]LT Document 2 Filed 10/17/18 Page 2 of 2
AO 93 [Rev_ ll!lS)Search and Seizure Warrant(l’age 2)
Return

 

Copy of warrant and inventory left with:

(LJ\)'*U x \»-\'A J'f £C’(uféd \_{_Sti\,l, l,Luw\¢li\c_*\l( Q, <_\I

Case No.: Date and time warrant executch

5:18-sw-00070-JLT 1*§-_)/(0[0 °i l

 

 

»tl»t

 

 

inventory made in the presence of : z
lQC, H H~{ q 113 6

 

lnventor'y of the property taken and name of any person(s seized:

Mulor(/ci/vf’ 415th Or.n,:lr¢¢t ¢Mm` ,¢4,:" ¢,.,.`(/lgq,\,¢,c, gym

C“""l lsle l~m > mw~’<l"

 

Certification

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original walrant to the

designated judge

oate: [O"/ Z-[S MWM

\_/E\'ecutin offctr` s signature

/4/?1%0¢1>/ givhan-__ L)*-

Pt fined name and rifle

 

 

 

